68 Mich. App. 488 (1976)
243 N.W.2d 24
STANFILL
v.
POWERS
Docket No. 24912.
Michigan Court of Appeals.
Decided April 6, 1976.
Rader & Eisenberg, P.C., for plaintiff.
Rouse, Selby, Dickinson, Pike & Mourad, for defendant.
Before: D.E. HOLBROOK, JR., P.J., and McGREGOR and N.J. KAUFMAN, JJ.
D.E. HOLBROOK, JR., P.J.
Plaintiff, a guest passenger, instituted suit against the defendant, owner-operator, following a single-vehicle accident *489 which occurred on July 4, 1970. A jury trial was held on May 5 and 6, 1975, resulting in a verdict of no cause of action.
On appeal plaintiff raises two allegations of error. Resolution of the first, however, is dispositive.
Plaintiff initially contends that the trial court reversibly erred by instructing the jury that under the guest passenger statute, MCLA 257.401; MSA 9.2101, it was necessary for the jury to find that the defendant's conduct constituted gross negligence in order for the plaintiff to recover. We agree with plaintiff's contention.
In Manistee Bank & Trust Co v McGowan, 394 Mich 655; 232 NW2d 636 (1975), the Michigan Supreme Court in a 3-2 decision held the guest passenger statute unconstitutional as violative of the Equal Protection Clause of the Michigan Constitution. While we do not feel bound to follow a 3-2 decision of the Michigan Supreme Court, we nevertheless choose to do so for two reasons. First, we agree with the logic and reasoning of Justice LEVIN'S majority opinion in that case. Second, while Manistee Bank & Trust Co v McGowan, supra, standing alone is not binding precedent we conclude that when considered in conjunction with Dunham v Lowinger, 395 Mich 793 (1976), a 6-0 determination, it is.
The jury verdict is therefore set aside and this case is remanded to the trial court for a new trial.
Reversed and remanded.